Citation Nr: 1730555	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by stomach cramps, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by back and joint pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by headaches, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by numbness in arms and hands with hand tremors, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986, and from June 1987 to December 1992.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was most recently before the Board in April 2015, when new and material evidence claims for entitlement to service connection for disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps were reopened.  A claim for entitlement to service connection for a sleep disorder, to include poor concentration and memory loss, was dismissed, and a claim for entitlement to service connection for bilateral hearing loss was denied.  The Veteran's claims for entitlement to service connection for back and joint pain, a disability manifested by headaches, and a disability manifested by numbness in the arms and hands with tremors were remanded for additional development.  A November 2015 supplemental statement of the case was issued; the case is once again before the Board.

Also in the April 2015 decision, the Board decided the issue of service connection for a disability manifested by stomach cramps, to include as due to an undiagnosed illness, as discussed below.

The issues of entitlement to service connection for back and joint pain, a disability manifested by headaches, and a disability manifested by numbness in the arms and hands with tremors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 14); 38 C.F.R. § 20.904 (2016).  

In an April 2015 decision, the Board reopened the Veteran's claim for service connection for a disability manifested by stomach cramps, to include as due to an undiagnosed illness, and denied the claim on the merits.  However, the denial of service connection for a disability manifested by stomach cramps, to include as due to an undiagnosed illness, on the merits was not listed in the Order section of the April 2015 decision.  Thereafter, the appeal was inadvertently continued by the AOJ on remand, developed further, and has since been returned to the Board.  Thus, in the interest of due process, vacatur is warranted.

Accordingly, the portion of the April 15, 2015, Board decision denying the issue of entitlement to service connection for a disability manifested by stomach cramps, to include as due to an undiagnosed illness, on the merits is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  Rather, the Board will reconsider the Veteran's claim as if that portion of the April 2015 decision had never been issued.  See 38 C.F.R. § 20.904(a).


FINDING OF FACT

The Veteran's complaints of stomach cramps have not been associated with any underlying diagnosis and are not otherwise accompanied by objective indications of a qualifying chronic disability. 



CONCLUSION OF LAW

A stomach disability, claimed as stomach cramps, was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

The Veteran was afforded a VA examination in August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided sufficient rationale for the determination that the Veteran did not have a diagnosis of a gastrointestinal illness. 

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection - Stomach Cramps

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming service connection for a stomach disability, claimed as stomach cramps, to include as a result of an undiagnosed illness.   

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of Operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1) (2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.

A 'medically unexplained chronic multisymptom illness' contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.'  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Service treatment records reflect that the Veteran was treated with complaints of stomach cramps in December 1989.  He was diagnosed with acute gastroenteritis. 
Remaining in-service treatment records do not reflect any stomach problems or complaints. 

Following service, the Board finds that the evidence of record shows that the Veteran has not had a diagnosis of, or complaints associated with, a disability manifested by stomach cramping during the pendency of this claim.  A June 1995 VA examination report shows that the Veteran "complained of abdominal cramps about 6 or 7 months ago.  He has not had any such symptoms since."  The VA examiner found that "appetite is good," there was "no weight loss and his bowel function is normal," and "[p]hysical findings of the abdomen do not reveal any abnormal findings."  The VA examiner's list of diagnostic findings noted: "Stomach disorder not found. Impairment, none."

The August 2012 VA examination report also shows that the Veteran continues to describe, consistent with the prior evidence, that he does not experience stomach cramping symptoms or have a diagnosis associated with stomach cramping. The August 2012 VA examination report explains: "Vet does not [have] any current complaints of any gastro intestinal condition.  He is not on any []medication related to any gastro i[n]testinal illness.  He does not complain of stomach cramps." Further consistent with the prior evidence, the August 2012 VA examiner notes that the Veteran "states he had stomach cramping only during heavy alcohol use in the past. He does not have any[]more cramping at this time."  The August 2012 VA examiner also notes that "[r]eview of cfile and CPRS medical records did not show any diagnosis of gastrointestinal illness."

Significantly, stomach pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is merely a symptom.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability; in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current disability manifested by a stomach disability during the course of the appeal, service connection cannot be granted for this disability, and any further consideration of the Veteran's service connection claim on a direct basis is not necessary.  

An exception applies if stomach pain is due to a qualifying chronic disability, to include an undiagnosed illness or a medically unexplained multi-symptom illness after Persian Gulf service.  38 U.S.C.A. § 1117(g)(1); 38 C.F.R. § 3.317(b).  The regulations clarify that there must be objective indications of a qualifying chronic disability, which include signs or symptoms in the medical sense, of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).

Here, while the Veteran's reports of stomach pain are credible, all clinical evaluations have shown no actual stomach problem.  In other words, there are no objective indications of a qualifying chronic disability.  Thus, the Board has no basis on which to conclude that service connection under 38 C.F.R. § 3.317 is warranted. 

While the Veteran believes that he has current stomach disability related to service, his lay opinion on this matter is not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Rendering a diagnosis of a chronic stomach disability, and determining the etiology of such a disorder, is a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

No factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to diagnose such condition, or to offer an opinion on the causal relationship or nexus between such disorder and his period of active service.  For these reasons, his lay opinions are not competent evidence.  Furthermore, he has not otherwise provided medical evidence to establish that he currently has a chronic stomach disability. 

In this regard, as noted above, the Veteran was provided a VA examination in August 2012.  An examination at that time reflected normal findings, providing evidence against this claim of high probative weight.  The Veteran's own statements at that time reflected that he did not have currently symptomatology associated with stomach cramping. 

For the reasons set forth herein, the Board finds that the preponderance of the evidence is against the service connection claim on appeal.  Thus, this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by stomach cramps, to include as due to undiagnosed illness, is denied.


REMAND

The Board remanded the case in April 2015 to provide the Veteran VA examinations for purposes of determining the nature and etiology of any disability manifested by headaches, back and joint pain, and numbness in the arms and hands.  

Information in the claims file reflects that the Veteran was scheduled for VA examinations in September 2015 and that he failed to report to those examinations.  In a December 2015 statement the Veteran reported that he had never received the letter from VA informing him of his appointment for the compensation examinations.  He essentially states that the letter was not sent to his most recent address.  A copy of the letter informing the Veteran of his VA examination is not located in the file.  However, it does appear that there was a change of address around the time of the scheduled VA examination. 

Good cause having been found for his failure to appear for scheduled VA examinations, the case should be returned to the RO to reschedule the Veteran for the requested VA examinations. 

Additionally, the Board notes that in the April 2015 remand it was noted that if the Veteran did not report for a VA examination the claims file should nevertheless be forwarded to an appropriate VA examiner for review to provide the opinions requested (headaches and numbness claims).  This was not completed.  This provides additional support for affording the Veteran additional VA examinations. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The record (to include this remand) should be forwarded to the August 2012 VA examiner/opinion provider (concerning the back/neck/shoulder joint pain disability issue) for review and an addendum medical opinion regarding the etiology of the Veteran's claimed back/neck/shoulder joint pain disabilities. If deemed necessary to address the questions below, another examination of the Veteran should be arranged. The consulting provider/examiner should provide an updated medical opinion that responds to the following:

a)  The August 2012 VA examination report states that the Veteran's diagnosed disabilities of the back (lumbar spine degenerative joint disease), the neck (cervical spine degenerative joint disease), and the bilateral shoulders (strain) each have "a clear and specific etiology." Please expressly identify the clear and specific etiology found for each diagnosis of the back, neck, and shoulders.

b)  Is it at least as likely as not (a 50% or better probability) that any found disability of the back, neck, or shoulders was incurred or aggravated during the Veteran's active service? In answering this question, please cite all of the evidence of record supporting each conclusion (for each disability of the back, neck, and shoulders).

c)  Is it at least as likely as not (a 50% or better probability) that the Veteran's description of a continuity of back symptoms since the conclusion of his military service in December 1992 reflects the presence of his currently diagnosed arthritis of the lumbar spine (diagnosed in June 1995) from the time of his separation from service to the present?

d)  Is it at least as likely as not (a 50% or better probability) that any found disability of the back, neck, or shoulders has been caused by the Veteran's service-connected history of substance abuse? (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

e)  Is it at least as likely as not (a 50% or better probability) that any found disability of the back, neck, or shoulders has been aggravated by the Veteran's service-connected history of substance abuse? (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

2.  Reschedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed symptoms of upper extremity numbness, hand tremors, and headaches.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  If the Veteran declines to report for a new examination, the claims-file should nevertheless be forwarded to an appropriate VA examiner for review to provide the opinions requested on the basis of the available information.

Based on review of the record, the examiner should provide an opinion that responds to the following:

a)  Please specifically identify each diagnosis found to be responsible for the Veteran's complaints of headache symptomatology.

b)  Please specifically identify each diagnosis found to be responsible for the Veteran's complaints of upper extremity numbness and tremors of the hands.

c)  For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

d)  For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been caused by the Veteran's service-connected history of substance abuse. (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

e)  For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been aggravated by the Veteran's service-connected history of substance abuse. (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

f)  For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been caused by the Veteran's degenerative joint disease of the cervical spine.

g)  For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been aggravated by the Veteran's degenerative joint disease of the cervical spine.

h)  Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that includes upper extremity numbness, hand tremors, and/or headaches that cannot be attributed to known medical diagnoses?  In answering this, please indicate whether there is evidence of any signs or symptoms of a disability manifested by upper extremity numbness, hand tremors, and/or headaches beyond what is explained by the known medical diagnoses found for this Veteran.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences. If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

3.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior statement of the case) and readjudicate the claims remaining on appeal.  If any claim remaining on appeal is denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


